Citation Nr: 0304705	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  99-10 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether a July 1950 rating decision, which failed to assign a 
compensable rating for a service-connected left index finger 
disability, was clearly and unmistakably erroneous.

(The issue of entitlement to an increased disability rating 
for a service-connected left index finger disability, 
currently rated as 10 percent disabling, will be the subject 
of a later decision).

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from May 1943 to February 
1947.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefits sought on appeal.  
The veteran appeared and testified before an RO hearing 
office in April 1995 before the RO rendered its rating 
decision.  The veteran requested a hearing before a Board 
Member sitting at the RO, but the veteran failed to appear 
for the hearing, which was scheduled for October 2, 2002.  

	The Board is undertaking additional development on the 
issue of entitlement to an increased disability rating for a 
service-connected left index finger disability, currently 
rated as 10 percent disabling, pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2).  When it is completed, the Board 
will provide notice of development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  


FINDING OF FACT

The July 1950 rating decision was supported by the evidence 
then of record and in accordance with the law.


CONCLUSION OF LAW

The July 1950 rating decision awarding the veteran service 
connection for a left index finger disability and assigning a 
noncompensable disability rating therefor, was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the claims file reveals that the RO rendered a 
July 1950 rating decision granting the veteran service 
connection for a left index finger scar, and assigned a 
noncompensable disability rating therefor, effective April 
26, 1950.  The RO sent notice of this decision to the veteran 
in July 1950, but the veteran did not express disagreement 
with this decision or otherwise appeal.  This decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.302, 20.1103 (2002).  By an April 1981 rating decision, 
the RO increased the veteran's disability rating to 10 
percent, effective August 1, 1980.  

The veteran contends that the RO committed clear and 
unmistakable error (hereinafter referred to as "CUE") by 
not assigning a 10 percent disability rating in the July 1950 
rating decision.  Specifically, he contends that as X-rays of 
his left index finger were never taken, and as VA did not 
otherwise attempt to obtain an X-ray of his finger, his 
finger could not be properly rated.  He further maintains 
that had an X-ray of his left index finger been taken in 
1950, he would have been granted a 10 percent disability 
rating at the time of his July 1950 rating decision. 

Turning to the laws and regulations applicable to claims of 
clear and unmistakable error, the Board notes that VA rating 
decisions which are not timely appealed are considered final 
and binding in the absence of a showing of CUE.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105.  To establish a valid CUE claim, 
a claimant must show either that the correct facts, as they 
were known at the time, were not before the adjudicator, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).   The claimant must assert more than a 
mere disagreement with how the facts were weighed or 
evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).

If a claimant wishes to reasonably raise a claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. 
Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged is 
not the type of error that, if true, would be CUE on its 
face, if the claimant is only asserting disagreement with how 
the RO evaluated the facts before it, if the claimant has 
only alleged a failure on the part of VA to fulfill its duty 
to assist, or if the claimant has not expressed with 
specificity how the application of cited laws and regulations 
would dictate a "manifestly different" result, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or lack of entitlement 
under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

The relevant medical evidence of record at the time of the 
July 1950 rating decision consisted of the veteran's service 
medical records (SMRs), which show that the veteran suffered 
a laceration to the left index finger in April 1944.  The 
report of the veteran's examination upon separation from 
service notes that there was a scar on the left index finger.  

The RO relied on this evidence in rendering the July 1950 
rating decision granting the veteran service connection for a 
left index finger disability and assigning a noncompensable 
rating.  At that time the veteran did not present any 
argument or medical evidence indicating a disability more 
severe than an asymptomatic scar of the left index finger, 
nor was there any other evidence in the custody of VA to show 
otherwise.  Although the medical evidence submitted in 1981, 
including X-ray evidence, demonstrates that the veteran had 
incurred a residual injury to the bone and joints of the left 
index finger - which the RO determined was sufficient to 
warrant the maximum 10 percent disability rating for 
ankylosis of the index finger - this evidence was not 
available to the RO in July 1950.  A determination regarding 
CUE is based on the record that existed at the time of the 
prior final decision, and any evidence not part of the record 
at that time may not form the basis of a finding that there 
was CUE.  If additional evidence is needed to prove there was 
error in a final decision, then the decision itself was not 
made in error and does not contain CUE.  Pierce v. Principi, 
240 F.3d 1348, 1353 (Fed. Cir. 2000) (CUE challenge to final 
RO decision limited to evidence in existence at the time of 
the challenged decision); see also Russell, 3 Vet. App. 310. 

While the veteran contends that VA should have taken X-rays 
of the left index finger to properly evaluate the severity of 
his disability in 1950, nothing contained in the applicable 
laws and regulations extant at the time required VA to 
undertake an X-ray examination, or other medical examination, 
in order for the RO to grant service connection and assign an 
initial disability rating.  In any case, to the extent that 
the veteran claims that the RO should have taken steps to 
procure additional medical evidence in 1950, the Board 
reiterates that an allegation that VA failed to fulfill the 
duty to assist is insufficient to state a claim of CUE.  See 
Caffrey, 6 Vet. App. at 384. 

The only exception to this rule is when the RO commits a 
"grave procedural error" that will render a rating action 
non-final, such as when VA fails to obtain pertinent SMRs 
specifically requested by the claimant and failed to provide 
the claimant with notice explaining the deficiency.  Hayre v. 
West, 188 F.3d 1327, 1334 (Fed. Cir. 1999).  In this case, 
however, the SMRs had been obtained, and the holding of the 
Hayre decision has not been expanded to provide for a VA 
examination when the medical evidence at the time of the 
rating action was inadequate.  Cook v. Principi, 258 F.3d 
1311 (Fed. Cir. 2001).  Rather, this situation is similar to 
that discussed in Simmons v. West, 14 Vet. App. 84 (2000), 
further action sub nom. at Simmons v. Gober, 14 Vet. App. 226 
(2000) (per curiam), wherein it was held that the RO's 
alleged failure to help establish a claim for benefits, in 
that case by providing a VA examination, was not the type of 
grave procedural error that tolled the finality of a rating 
decision.  The veteran argues in this case that the RO failed 
in its duty to solicit an X-ray examination on his behalf to 
fully evaluate the severity of his disability.  However, the 
RO did not have a duty to solicit medical opinions.

Therefore, the Board finds that in this case the requirements 
for a valid claim of CUE have not been satisfied.  As noted 
above, the veteran's contentions amount to an allegation that 
VA failed in its duty to assist.  However, for the reasons 
already enunciated, such arguments do not constitute a valid 
claim of CUE.  The issue in this case is a legal one, that 
is, whether the appellant has met the legal requirements for 
establishing CUE.  In this case, the facts are not in 
dispute, and application of the law to the facts is 
dispositive.  

In arriving at its decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA has since 
issued regulations consistent with this law.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002).  However, in 
Parker v. Principi, 15 Vet. App. 407 (2002), the United 
States Court of Appeals for Veterans Claims - relying on the 
holding of Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) - held that the duties to notify and to assist 
contained in the VCAA were not applicable to CUE claims in 
prior RO rating decisions.  Therefore, the Board finds that 
the recent changes in the law brought about by the enactment 
of the VCAA do not have any application or effect on the 
pending issue.  Accordingly, the Board can issue a final 
decision in this case because all notice and duty to assist 
requirements have been fully satisfied.  


ORDER

The claim of clear and unmistakable error in a July 1950 
rating decision is denied.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

